UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 14, 2013 INTELLIGENT SYSTEMS CORPORATION (Exact name of Registrant as specified in its charter) Georgia 1-9330 58-1964787 (State or other jurisdiction of incorporation or organization) Commission file number (I.R.S. Employer Identification No.) 4355 Shackleford Road, Norcross, Georgia (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (770) 381-2900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFP 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 14, 2013, Dr. John Peatman, a current member of the Board of Directors of the Registrant, provided written notice to the Chief Executive Officer of the Registrant that he plans to retire from the Board of Directors at the end of his current term and, therefore, he does not wish to be nominated for an additional term. Dr. Peatman has served on the Board of Directors of the Registrant since 1979. His current term expires at the 2013 Annual Meeting of Shareholders to be held May 23, 2013. The Registrant expects to nominate a replacement candidate for election by its shareholders at the 2013 Annual Meeting. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 18, 2013 INTELLIGENT SYSTEMS CORPORATION (Registrant) By: /s/Bonnie L. Herron Bonnie L. Herron Chief Financial Officer 2
